Citation Nr: 1142208	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 18, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO), which reclassified the Veteran's service-connected psychiatric disorder from an anxiety reaction with headaches to posttraumatic stress disorder, and assigned a 30 percent evaluation, effective July 18, 2005.  In July 2006 rating decision, the Veteran's posttraumatic stress disorder  was assigned a 70 percent rating effective from July 18, 2005. 

The Veteran has raised the issues of entitlement to service connection for residuals of a traumatic brain injury, to include headaches; and hypertension secondary to posttraumatic stress disorder.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  
 

FINDING OF FACT

Since July 18, 2005, the Veteran's posttraumatic stress disorder  has been manifested by symptoms that cause total occupational impairment.


CONCLUSION OF LAW

Since July 18, 2005, the Veteran's posttraumatic stress disorder has warranted a schedular 100 percent rating.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In as much as the entire benefit sought has been granted, discussion of VA's compliance with the Veterans Claims Assistance Act of 2000 would serve no useful purpose.  Hence, it is omitted. 

Governing Law and Regulations

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, private and VA medical records, and Social Security Administration records.  Although the Board has an obligation to provide adequate reasons and bases supporting the decision made in this case, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (Codes).  38 C.F.R. § 4.27.  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated under Diagnostic Code 9411.  Under Diagnostic Code 9411 a 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

Global Assessment of Functioning scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242  (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A global assessment of functioning score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A global assessment of functioning score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A global assessment of functioning score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A global assessment of functioning score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships. 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on global assessment of functioning score.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional provision that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2011), an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Veteran contends that he is entitled to a higher rating for his service-connected posttraumatic stress disorder.  After a careful consideration of all the evidence of record, the Board concludes that a total rating is warranted since July 18, 2005.

VA outpatient treatment records of July 2005 note that at an initial psychiatric evaluation the Veteran endorsed symptoms of anxiety, nervousness, a lack of concentration, lack of focus, being fidgety, lack of interest and an urge to cry.  He denied ideas of death or suicide.  It was noted he was currently experiencing flashbacks, hyperalertness, emotional numbing, rage, sleep disturbance, survivor's guilt, and memory impairment.  Mental examination showed he was cooperative.  He was fidgety but speech was spontaneous.  He was depressed, irritable, and he displayed an anxious mood and affect.  His thought process appeared organized.  It was noted he worked for the postal service.  He was assigned a global assessment of functioning score of 45.  

In a July 2005 letter, P. C. B., a VA psychologist, noted that the Veteran's symptoms included decreased ability to concentrate, decreased sleep, a significantly anxious mood, intrusive memories of combat, paranoia, rage and impaired memory.  

Records from August 2005 note reports of problems at work which caused added anxiety.  He reported he could barely work.  It was noted he could not talk about Vietnam and almost broke down in tears when trying to talk about it.  

In September 2005 the appellant endorsed anxiety, nervousness, irritability, depression, and flashbacks.  He reported being unable to sleep at night, and that neither Prozac nor Zoloft provided relief.  He reported he was close to exploding and had no concentration.  

In an October 2005 letter VA physician C. L., recommended that the Veteran be excused from work until further notice.  In a letter dated that same month, J. H., PAC, stated that the Veteran was unable to work from October 2005 until further notice.  

A U.S Department of Labor Attending Physician's Report noted that the Veteran was declared totally disabled due to his posttraumatic stress disorder  as of November 2005 and it was not certain when he could return to work.  

A November 2005 VA examination noted that he was alert, oriented in all spheres, was adequately groomed and was able to easily relate.  His affect was stable but there was a severe decrease in both range and intensity.  He denied any suicidal or homicidal ideations.  His thought process was logical and goal oriented, and speech was appropriate in speed and language.  He was assigned a global assessment of functioning score of 45 solely based on his posttraumatic stress disorder.

In a March 2006 letter A. J. M., DO stated that the Veteran's posttraumatic stress disorder had left him totally disabled from any type of work.  In a letter dated that same month, Dr, C. L., a VA psychiatrist, stated that the exacerbation of posttraumatic stress disorder had left the Veteran totally disabled and unemployable for any type of work.  Also, in a March 2006 letter, P. C. B., stated that the Veteran was demonstrably unemployable due to his posttraumatic stress disorder.

Additional VA treatment records dated between March 2006 and June 2010, note continued treatment for posttraumatic stress disorder with isolative tendencies, an inability to work, nightmares, anger problems, nervousness, confusion, avoidance, racing thoughts, decreased concentration and, inability to work.  Global assessment of functioning scores ranged from 43 to 49. 

The Veteran was afforded a VA examination in August 2010.  At the time, the examiner stated it was clear that the impairment due to posttraumatic stress disorder appeared to be global.  The examiner further stated that it was clear that the social impairment has resulted in a significant pattern of isolation, limited meaningful interpersonal relationships with any outsider, on a limited basis only with his wife, and only to some degree with his biological children.  The examiner further noted the Veteran did not possess the ability to engage in meaningful interpersonal relationships in a successful way and had developed a pattern of significant isolation and independence from other relationships.  Finally, the Veteran showed a significant pattern of anxiety and depression associated with posttraumatic stress disorder which appeared to be a significant hindrance to his ability to successfully navigate occupational demands.  Consequently, the examiner opined that the Veteran did not appear to be capable of to successfully garner meaningful and gainful employment.

After considering all of the evidence of record, including particularly the numerous VA mental examination reports and the treating physician's letters, the Board finds that the Veteran's service-connected  posttraumatic stress disorder  has been totally disabling since July 18, 2005.

In this regard, the evidence shows that the Veteran has been unemployable for most of the appeal period.  Specifically, as of October 2005 the Veteran was declared unemployable.  Indeed, numerous letters from private and VA treating professionals attest to the fact that the Veteran was not employable as of October 2005.  Moreover, there is documentation of record which shows he was suspended from work in October 2005 for a period of 14 days and that was followed by temporary disability effective in November 2005.  Significantly, the Veteran was awarded entitlement to total disability evaluation based on individual unemployability due to service connected disorders effective July 2005.  Finally, the Board notes that his global assessment of functioning scores have ranged from 43 to 49 which show serious impairment.  Therefore, the Board finds that a 100 percent disability rating is in order.

The Board recognizes that from July to October 2005, the Veteran was still working.  However, records show that the Veteran's symptoms were worsening during that time and he found it hard to continue to work.  It is clearly documented in the records that the Veteran's work ability was steadily declining during that time.  Simply put, for all intents and purposes the appellant was functionally totally disabled from an occupational perspective during this term as well.

Finally, the Board recognizes that private treatment records for unassociated conditions, noted the Veteran's insight and judgment to be intact and him to be oriented in all spheres during the appeal period.  However, the Board accords little probative weight to those findings as they were not made by professionals specializing in mental health and they were general observations made in the process of an examination for other disorders and without the benefit of a full mental health evaluation.


ORDER

A 100 percent evaluation for posttraumatic stress disorder is granted from July 18, 2005 subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


